Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         22-JUN-2022
                                                         09:02 AM
                                                         Dkt. 14 OGAC


                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII

                         IN THE INTEREST OF JB


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-S NO. 17-00089)

         ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

            Petitioners/Resource Caregivers-Intervenors-Appellees’

 application for writ of certiorari filed on May 10, 2022 and

 Petitioner/Petitioner-Appellee Department of Human Services’

 application for writ of certiorari filed on June 1, 2022 are

 hereby accepted and will be set for oral argument.      The parties

 will be notified by the appellate clerk regarding scheduling.

            DATED:   Honolulu, Hawai‘i, June 22, 2022.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Todd W. Eddins